DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The claims are directed to selecting a source to supply operating power to the transfer mechanism.  The current title recites “source select”, which does not clearly indicate that the selection is for operating power.  The Applicant is requested to consider a new title, such as “Transfer Switch Operating Power Source Select Systems and Methods”. 
Claim Objections
Claims 6 and 15 are objected to because there is no antecedent basis in the preamble for the limitation of “wherein connecting the selected power source to the transfer mechanism comprises”.  There is no “connecting” step in either claim 1 or 10.  For the purpose of the art rejection of these claims, the preamble will be interpreted as reciting “wherein selecting the power source comprises”
Claims 7 and 16 are objected to because there is no antecedent basis in the claim for the limitation of “using power provided to the transfer mechanism by the selected power source”.  Claims 1/10 do not provide any basis for the step of “power provided to the transfer mechanism”.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Claim 1 recites “performing an analysis”, “storing preference data” and “selecting, a power source”.  This judicial exception is not integrated into a practical application because it is directed to the manipulation of data.  Analyzing voltages is an abstract idea because it uses a generic circuit component to observe what already exists and assign it a value.  The storing of preference data is an abstract idea because it is a signal stored in memory.  The selection of a power source is an abstract idea because it is an idea.  The selection is a choice – choices are not patentable.  The selection is not defined by any structure (no switching mechanism) and is not accompanied by any consequence (the selected source is not provided to any circuit to produce a specific result.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. The three steps in claim 1 involve the observing of voltage, storing data, and making a choice about which voltage to select.  There are no additional elements that impart any structure into the claim or any consequence for what “selecting” means.  In parent applications, the selected voltage was actually provided to power a transfer mechanism – this step has been removed from claim 1 (it only appears in claim 6).

Claim 7 does not explicitly tie the selection in claim 1 to the actuating step.  “using power provided to the transfer mechanism” has no basis in the claim (this limitation was removed from claim 1 when this Continuation Application was filed). 
Claim 9 recites what “analyzing” means, but observing voltages and making generic determinations and comparison is an abstract idea.  Every step in claim 9 involves the manipulation of data.  Nothing is created expect a signal to indicate a statement about observed voltages. Signals per se are not patentable.
Claim 10 recites a memory and processing logic to carry out the same steps as highlighted in claim 1.  This judicial exception is not integrated into a practical application because the manipulation of data is not patentable, as discussed above.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “memory” and “processing logic” are generic computer components.
Claims 11-14 and 16-18 are similarly rejected because they do not add significantly more.  Claims 16 and 18 recite the same limitations as claims 7 and 9, which have been addressed above. 
Claim 19 recites “configured to analyze a plurality of power sources”, “configured to store preference data” and “configured to select [] a power 
Claim 20 recites “the preference data indicates which of the power sources to sue to power the transfer mechanism”.  But there are no structural limitations that actually electrically connect the source select module to the transfer mechanism to explicitly recite that the source select module provides operating power to the transfer mechanism.  The claim is written to only explain what the preference data is for – not what the structure of the system is. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,101, 687. Although the claims at issue are not identical, they are not patentably distinct from each other because the only 
Claims 1 and 6: the “connecting” step has been moved from claim 1 (in the ‘687 patent) to claim 6 of the present application.
Claims 10 and 15: the “connect” step of the processing logic has been moved from claim 10 (‘687 patent) to claim 15 of the present application.
Claim 19: the present application recites fewer limitations than the issued parent (‘687).  Limitations defining the transfer switch and the actual connection of the selected power source to the transfer switch have bene removed.
Claim 20: the present application adds a limitation, but it recites “the transfer mechanism is configured to selectively connect individual power sources of the plurality of power sources to the load”.  This limitation only broadly defines what the transfer mechanism is “configured to” do and does so in a manner that is redundant to the name “transfer mechanism”.  Thus, claim 20 does not recite any limitations that are not already patented in ‘687.
The remaining claims are a verbatim copy.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 201733131).

With respect to claim 1, Li discloses a method (fig 1a; par 27-38) of transferring a load between power sources (intended use), comprising; 
performing an analysis (within VDS1, VDS2 and SD) of a plurality of power sources (source1, source2) to identify one or more power sources providing a power greater than a threshold value of power required to actuate a transfer mechanism (par 31; a sufficient power source results in VDSn outputting a “1”, while an insufficient source gets a “0”); 
storing preference data to indicate which of the power sources to use to power the transfer mechanism (par 36; see below); and 
selecting(via VG and M1/M2), based on the analysis of the plurality of power sources and based on-the preference data, a power source from the identified one or more power sources providing power greater than the threshold value (par 36).  
The “method of transferring a load between power sources” is an intended use limitation.  MPEP §2111.02(II).  This transferring step would be accomplished by a transfer switch.  But the limitations defining the transfer switch have been removed from the body of claim 1 (as compared to the parent application).  Claim 1 of the present application is limited to the analyzing and selection of a power source.  There are no limitations, in the body of the claim, that define the structure or method steps of a transfer switch. 
Li discloses that the power levels of two sources are compared to a threshold to generate either a binary logic output (1 for above the threshold, 0 for below).  Because 
Lastly, Li discloses that if both sources are sufficient (logic 1), then “preference data” indicates that the first source should be selected (par 36).  Because the Li system is autonomous, this “preference data” is “stored” within the system.
It is noted that there is no indication in the claim of what is done with this selected power source.  The limitations directed to providing the selected power source to the transfer switch as operating power have been removed to dependent claim 6.  Further, the selection of power sources involves no structure – there are no switches (or similar device) to indicate the selection is anything other than a choice.  For example, Li “selects” the power source at the output of VG (via signals C1 and C2).  The actual supply of the selected source happens by closing one of M1 or M2 (but the claim does not recite the supply of power, just the “selection).  
And, as noted above, the transfer switch is not a distinct claimed limitation.  Li is not required to be cited as providing power to any type of transfer switch.  As the transfer switch is not defined in the claim, the “threshold value of power required to actuate a transfer mechanism” has no set reference point.  For whatever value Li’s threshold is, there inherently exists a transfer mechanism that requires that amount of power to actuate.  
With respect to claim 2, Li discloses the first power source is an active power source providing power when connected to the load and the second power source is an inactive power source not providing power when connected to the load.  

Li discloses (par 34) that the first source is a “1” and the second source is a “0”; thereby anticipating the limitation of the first source being “active” (it exists at a high enough power level to be given a logical “1”) and the second source being “inactive” (it has an insufficient power level).  These logical states would exist “when” they’re connected to a load (through structure that isn’t being claimed).
With respect to claim 3, Li discloses the selected power source is the first power source (par 34 or 36).  
With respect to claim 4, Li discloses the preference data indicates which of the power sources to use to power the transfer mechanism for at least one of power continuity, load shedding, or maintenance purposes (inherent).  Claim 4 recites a description of what a claim 1 limitation is “for”.  None of claims 1 or 4 positively introduce the transfer mechanism as a distinct claimed limitation or explicitly indicate that the selected power source is provided as operating power to this transfer mechanism.  The limitation of what the preference data is “for” does not remedy the breadth of claim 1.  Li’s preference data (par 36; selecting source1 as the higher priority source) can be labeled as “for” continuity, load shedding, or maintenance without affecting its functionality or the structure of the figure 1a system.  Assigning a name (label) to a feature that already exists in the prior art does not distinguish over the art. 

With respect to claim 9, Li discloses wherein analyzing the plurality of power sources comprises: 
sensing, via a voltage sensing module (VDS1, VDS2), a voltage signal for each of the plurality of power sources; 
determining power data for each sensed voltage signal; processing the power data to determine one or more of an amplitude, a magnitude, a phase, or a frequency of each sensed voltage signal (Li determines amplitude for each source); 
comparing, on a per power source basis, the determined one or more of the amplitude, the magnitude, the phase, or the frequency to a threshold amplitude, a threshold phase, or a threshold frequency (Li compares the determined amplitude to a threshold amplitude; see par 31, 34-36); and 
identifying the one or more power sources based on the comparison (SD “identifies” which sources have their amplitudes above a threshold because they’re the ones with a “1” logic signal).  

a power source analyzer (VDS1, VDS2) configured to analyze a plurality of power sources and determine power data based on the analysis of power sources of the plurality of power sources, to identify, based on the power data, one or more of the plurality of power sources providing a power greater than a threshold value of power required to actuate a transfer mechanism (by giving them a logic “1”); 
a memory (par 36; Li knows which source to use as priority and thus is interpreted as having a memory) configured to store preference data to indicate which of the power sources to use to power the transfer mechanism; and 
a source select module (VG, M1, M2) connected to the power source analyzer to receive the power data from the power source analyzer, the source select module configured to select, based on the analysis by the power source analyzer of the plurality of power sources and based on the preference data, a power source from the identified one or more power sources providing power greater than the threshold value (par 36).  
Claim 19 repeats the limitations of claim 1 and adds named modules.  As Li discloses structural components that carry out the claim 1 functions, it also anticipates the named modules.  As discussed above, the transfer switch is an intended use limitation.  As compared to the parent application, the limitations in the body of claim 19 that define the transfer switch have been removed.  The claim is now limited to the 
With respect to claim 20, Li discloses: 
wherein the transfer mechanism is configured to selectively connect individual power sources of the plurality of power sources to the load (this is what transfer mechanisms are normally configured to do – reciting this configuration does not overcome the breadth of claim 19, in which the transfer switch and its “mechanism” are not actually being claimed); and 
wherein the preference data indicates which of the power sources to use to power the transfer mechanism for at least one of power continuity, load shedding, or maintenance purposes (defining what the preference data is “for” does not further narrow the claim, as discussed above in the rejection of claim 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang (US 9,112,376) and Mann (US 2014/0001861).
With respect to claim 6, Li discloses selecting a power source, based on the analysis of the power sources and the preference data, and providing its power to a 
selecting a power source (within 32 and 311; col. 4 – the specifics of how the power source is selected is already taught by Li);
connecting the selected power source to the transfer mechanism to provide power to the transfer mechanism to transfer the load from a connection with a first power source to a connection with a second power source (311 has outputs that indicate operating power is provided to relays 1-7); 
actuating a first stage relay (21, 22)  to connect the selected power source to a second stage relay (23); and 
actuating the second stage relay to connect the selected power source to the transfer mechanism (load 10; see below) via the first stage relay and the second stage relay.  
Li discloses its source selector is two MOSFETs (M1, M2).  These could be read as being a single stage.  Wang discloses that a transfer switch is known to use two relay stages.  Thus, when combined, Li would use a two-stage approach to selectively connect its two sources to a single load.  
Li and Wang are analogous because they are from the same field of endeavor, namely source selectors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Li’s single stage selector to have two, as taught by Wang.  The motivation for doing so would have been to guarantee that the sources are isolated. 

The combination and Mann are analogous because they are from the same field of endeavor, namely selectable power supplies.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination to have its output provide operating power for a transfer switch, as taught by Mann.  The motivation for doing so would have been to successfully operate the transfer switch.  Transfer switches require operating power.  Mann shows how this operating power can come from a source selector (110). 
With respect to claim 7, Mann discloses actuating the transfer mechanism, using power provided to the transfer mechanism by the selected power source (VMAX; the combination teaches how this voltage is provided by Li’s selection method), to transfer the load from a connection with the first power source to a connection with the second power source (Mann’s 118 entire purpose is to select between the primary/backup power supplies and output one to the load).  The references are analogous, as discussed above.
With respect to claim 8, Li teaches what the preference data indicates, as discussed above in the art rejection of claim 4. 
. 
Claims 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Li discloses the functional limitations, as discussed above in the art rejection of claims 1-5 and 9, respectively.  Li does not expressly disclose that the system comprises a memory and processing logic.  
Official Notice is taken that generic computer systems (memory, processing logic) are known.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Li to include a memory and processing logic.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).
Li already discloses an autonomous system.  Adding a processor and/or storing instructions in a memory to cause Li to carry out the same functionality it was already doings is an obvious modification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836